Title: Dumas to the American Commissioners, 25 November 1777
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Messieurs,
La Haie 25e. Nov. 1777
Depuis le départ d’ici de Mr. Sym. Deane, j’ai eu l’honneur d’écrire le 30e. Octob. à Mr. Sil. Deane, le 14e. Nov. à Mr. W. Carmichael, et 18e. à l’hon. Commission en général comme la présente. Il y avoit aussi dans celle du 18e. une ouverte pour Mr. le Chev. Grand.
Nous avons avis de notre bon ami Mr. A. Stuckey Marchant à Rotterdam, qu’il a chargé dans le Navire de Jonge Franciscus, Patron Jan van Neff, pour Rouen, à l’adresse qui nous a été indiquée par le Domestique de Mr. Deane ici, 1 Baril de Morue, 1 do. de Beurre, que ma femme, charmée de pouvoir vous régaler de quelque chose de la Hollande que vous aimez, Messieurs, vous prie d’agréer de sa part. Je serai bien aise d’apprendre en son temps que ces deux Barils sont arrivés à leur destination, et ont été trouvés bons par l’honorable Compagnie. La Lettre d’avis de notre ami est du 21e. Nov. Ma femme a donné de bouche à votre Domestique la maniere dont il doit gouverner le beurre pour qu’il reste toujours bon. En cas qu’il ne s’en souvienne pas, je puis lui envoyer la direction par écrit dans une de mes suivantes Lettres.
J’appris hier du Facteur l’arrivée de l’Amphitrite à Nantes. Je vous en félicite, Messieurs, et espere de pouvoir vous feliciter aussi des bonnes nouvelles qu’elle vous peut avoir apportées. Je tiens de la même bouche, que le Roi de P——— a refusé le passage aux nouvelles troupes que l’Angleterre a voulu faire passer par la Hollande en Amérique. Il m’a confirmé aussi, ce que j’avois appris d’ailleurs, qu’un grand personnage ici a reçu une Lettre qui établit la certitude de la guerre entre la Russie et la Porte.
Je viens de recevoir la Traduction hollandoise de la seconde Lettre sur le crédit de l’Angleterre; elle est conforme à l’original françois dont j’ai envoyé copie à Mr. Carmichael le 14e., à quelques vivacités de plus, que l’ami hollandois y a ajouté contre Vos ennemis, malgré son flegme national. J’attends de l’Imprimeur qui doit l’imprimer pour lui envoyer le Manuscrit.
Une certaine Dame, grande amie de Sir J[oseph] Y[orke] m’a dit (comme par amitié, dont je ne suis point la dupe) qu’il étoit fort irrité de ce que j’étois si extravagamment adonné aux Américains; et que j’étois soupçonné d’avoir publié une Lettre de Mr. Franklin où l’on faisoit un triste tableau de l’Angleterre. Je lui ai répondu, et écrit sur ses tablettes (car elle n’a pas la conception, ni la mémoire heureuse pour les intrigues politiques) que quant aux Am——— j’embrassois les sentimens de Milord Abingdon et du Chev. Saville; et que je ne savois rien d’une production nouvelle de Mr. F———, sinon d’une petite brochure en François, le bon homme Richard, que le Libraire Gosse, bien connu à Sir J———, m’avoit offerte, et que j’acheterois avec plaisir s’il étoit sûr qu’elle fût de Mr. F———, comme Gosse me l’assuroit.
Les Seigneurs Lithuaniens, qui m’ont été adressés, selon que je vous ai dit, Messieurs, dans ma derniere, sont le jeune Comte de Tyskiewicz revêtu de la qualité de Nonce à la Diete de Pologne; le Comte de Tyssenhausen son Cousin Germain; et Mr. Bohusz, qui leur servoit de Mentor, qui se dit simple Gentilhomme Polonois, mais que je crois un Ecclésiastique de rang distingué. Ils sont allés joindre le Comte de Tyssenhausen leur Oncle à Amsterdam. Ce dernier est connu pour avoir établi des Manufactures et Magasins considérables de Marchandises à Grodno; et j’ai découvert qu’il cherche à négocier de l’argent à Amsterdam. Ils m’ont dit qu’ils iroient aussi en Angleterre. Comme je rapporte toutes mes actions à votre service, Messieurs, je me suis entretenu sur l’Amérique avec Mr. Bohusz, qui m’a paru fort instruit des affaires publiques, ami de la libeté, et de tous ceux qui combattent pour elle: il m’a dit qu’il y avoit beaucoup de Polonois dans l’Armée Continentale en Am———, et notamment le fameux Pulawsky dont il m’a fait de grands éloges: que vous pourriez avoir des militaires de chez lui, à meilleur marché que chez les autres nations, tant pour votre armée que pour monter vos armateurs, y ayant beaucoup de jeunes gens chez eux qui voudroient se distinguer à la guerre: et que vos vaisseaux pourroient communiquer avec eux par le Port de Liebouw, le seul qu’on leur ait laissé par le fameux partage de la Pologne. Recevez, Messieurs, les assurances de mon respect, et souffrez que j’embrasse ici de tout mon coeur Mr. Carmichael. Je suis pour toujours, Messieurs, Votre très humble et très obéissant serviteur
Dumas

Quoique la derniere Lettre de Mr. A. Lee, du 12 Nov. me soit parvenue sans aucune apparence d’avoir été decachetée, je crois cependant plus prudent, de mettre vos Lettres pour moi sous une enveloppe à Mr. le Dr. Hasselman junior sur le Spuy, La Haie, ainsi que je l’ai déjà marqué à Mr. Carmichael.
J’ai traduit les Extraits de Mr. Lee, et les envoie aujourdhui aux Gazetiers de Leide, du Bas-rhin, et Hollandois, etc.
  Paris a Mrs. les Commissaires plenip: des Etats unis de l’Am. septentrionale

 
Notation: Dumas 25. Nov. 1777
